Exhibit 10.1

April 18, 2006

Mr. Ray C. Thousand

3017 Rivoli

Newport Beach, CA 92657

 

  Re: Employment Agreement

Dear Mr. Thousand:

This letter agreement and attachments hereto (collectively the “Agreement”) set
forth the terms and conditions of your employment with United PanAm Financial
Corp. (“Employer”). By signing this Agreement, you will be agreeing to these
terms. It is important that you understand clearly both what your benefits are
and what is expected of you by Employer. The effective date of this Agreement
(the “Effective Date”) shall be as of December 8, 2005, and will replace your
previous agreement.

 

1. Term. This Agreement shall have a term of five (5) years, commencing as of
the Effective Date (the “Term”). Where used herein, “Term” shall refer to the
entire period of your employment by Employer from and after the Effective Date,
whether for the period provided above or as extended or terminated earlier as
hereinafter provided.

 

2. Duties. You shall hold the office of President and Chief Executive Officer of
Employer, and President and Chief Executive Officer of Employer’s automobile
finance subsidiary, United Auto Credit Corporation (“UACC”). You shall perform
the duties customarily performed by individuals holding a similar title with
other financial institutions or as otherwise may be agreed upon by Employer and
you from time to time. You shall report directly to the Chairman of the Board of
Directors of Employer. During the Term hereof, you shall perform the services
herein contemplated faithfully, diligently and to the best of your ability in
compliance with instructions and policies of Employer’s Board of Directors,
Employer’s charter documents and Bylaws and with all applicable laws and
regulations.

 

3. Compensation.

 

  a) Base Salary. For your service rendered to Employer and it affiliates,
including UACC, during the Term hereof, Employer shall pay or cause to be paid a
base salary to you at the rate of $350,000 per annum from December 8, 2005 to
December 7, 2006, $375,000 per annum from December 8, 2006 to December 7, 2007,
$400,000 per annum from December 8, 2007 to December 7, 2008, $425,000 per annum
from December 8, 2008 to December 7, 2009, and $450,000 per annum from
December 8, 2009 to December 7, 2010 payable in conformity with Employer’s
normal payroll periods and procedures.

 

  b)

Bonus. In addition to the base salary provided for under Section 3(a) above, you
shall be entitled to annual bonus compensation in accordance with the incentive
compensation formula set forth in Exhibit A to this Agreement. Among other
things, the incentive compensation formula establishes certain performance
criteria and



--------------------------------------------------------------------------------

 

volume objectives by which the amount of your bonus compensation, if any, is to
be determined. Your bonus shall be payable based on a calendar year and shall be
due within 60 days of the end of each such year. Any bonus due for any partial
year as provided in this Agreement shall also be paid within 60 days of the end
of the calendar year in which the event giving rise to such partial payment
occurs.

 

  c) Automobile Allowance. You shall receive during the Term of this Agreement
an automobile allowance of Two Hundred Dollars ($200) per month.

 

  d) Options. Pursuant to that certain Non-Qualified Stock Option Agreement
dated as of March 23, 2006 between Employer and you, you have been granted
options to purchase 300,000 shares of common stock.

 

4. Other Benefits. During the Term hereof and unless otherwise agreed to by
Employer and you:

 

  a) Vacation. You shall be entitled to a total of four (4) weeks paid vacation,
the amount and term of which shall be determined in accordance with the policies
of Employer as in effect from time to time.

 

  b) Group Medical, Life Insurance and Other Benefits. You will be eligible for
the medical, dental, vision, life insurance and long-term disability plans that
are generally applicable to your employment classification.

 

5. Business Expenses. You shall be entitled to reimbursement by Employer for any
and all ordinary and necessary business expenses reasonably incurred by you in
the performance of your duties and in acting for Employer during the Term of
this Agreement, provided that you furnish to Employer adequate records and other
documentation as may be required for the substantiation of such expenditures as
a business expense of Employer.

 

6. Termination.

 

  a) Termination for Cause. Employer may for cause terminate your employment at
any time during the Term of this Agreement. In such event, all of your rights
under this Agreement shall terminate and you shall have no right to receive
compensation, and other benefits shall cease for any period after the effective
date of such termination for cause. Any bonus compensation otherwise accrued
shall be forfeited. Termination for “cause” shall be defined as your personal
dishonesty, willful misconduct, breach of fiduciary duty or duty of loyalty,
continuing intentional or habitual failure to perform stated duties, violation
of any law (other than minor traffic violations or similar misdemeanor
offenses), rule or regulation adopted by any regulatory agency with jurisdiction
over Employer, any judgment, ruling or decree by any court of competent
jurisdiction or administrative body that precludes or impairs your ability to
perform the services contemplated by this Agreement or any material breach by
you of any provision of this Agreement.

 

  b)

Termination Without Cause. Employer may terminate your employment without cause
at any time during the Term of this Agreement. In the event that Employer
terminates your employment without cause, you shall be entitled to receive as
severance compensation an amount as provided in Exhibit B. The severance payment
under this Section 6(b) shall be provided in a lump sum or, at your election, in
equal monthly installments for a period not to exceed twelve (12) months from
the date of



--------------------------------------------------------------------------------

 

termination. This payment shall be in lieu of any and all other compensation due
under this Agreement unless previously vested or earned, except the amount of
any bonus compensation payable to you under Section 3(b) hereof shall be
prorated through the date of termination.

 

  c) Compliance with Law and Regulation. You and Employer expressly acknowledge
and agree that any payments made to you pursuant to this Agreement or otherwise
are subject to and conditioned upon compliance with 12 U.S.C. Section 1828(k)
and any regulations promulgated thereunder.

 

  d) Disability. In the event that you shall fail, because of illness,
incapacity or injury, to render the services contemplated by this Agreement for
three (3) consecutive calendar months, or for shorter periods aggregating four
(4) months in any twelve (12) month period, your employment hereunder may be
terminated by written notice from Employer to you. In the event that your
employment is terminated under this Section 6(d), you shall receive the
difference between any disability payments provided through insurance plans
offered by Employer, if any, provided you have enrolled in such plans and paid
the cost thereof, and your base salary as set forth in Section 3(a) hereof, for
six months after notice from Employer, plus the amount of any bonus compensation
payable to you under Section 3(b) hereof prorated through the date of
termination. Such termination shall not affect any rights which you may have
pursuant to any insurance or other death benefit, or any stock option plans, or
options vested thereunder, which rights shall continue to be governed by the
provisions of such plans and arrangements.

 

  e) Death. If your employment is terminated by reason of your death, this
Agreement shall terminate without further obligations of Employer to you (or
your heirs or legal representatives) under this Agreement, other than for
payment of: (i) your base salary (as set forth in Section 3(a) hereof) through
the date of termination; (ii) the amount of any bonus compensation payable to
you under Section 3(b) above prorated through the date of termination; (iii) any
compensation previously deferred by you; (iv) any accrued vacation and/or sick
leave pay; and (v) any amounts due pursuant to the terms of any applicable
welfare benefit plan. All of the foregoing amounts (other than any prorated
bonus compensation) shall be paid to your estate or beneficiary, as applicable,
in a lump sum in cash within thirty (30) days after the date of termination or
earlier as required by applicable law.

 

7. Disclosure or Use of Employer’s Trade Secrets. During the Term hereof, you
will have access to and become acquainted with what you and Employer acknowledge
are trade secrets or confidential or proprietary information of Employer
(including but not limited to products, employees, practices, policies or
process). You shall not use or disclose any trade secrets, confidential or
proprietary information, directly or indirectly, or cause them to be used or
disclosed in any manner, except as may be required or requested by Employer, by
court order or under applicable law or regulation. This paragraph shall survive
the termination of this Agreement.

 

8.

Return of Documents. You expressly agree that all manuals, documents, files,
reports, studies or other materials used and/or developed by you for Employer
during the Term of this Agreement or prior thereto while you were employed by
Employer are solely the property of



--------------------------------------------------------------------------------

 

Employer, and that you have no right, title or interest therein. Upon
termination of this Agreement, you or your representative shall promptly deliver
possession of all such materials (including any copies thereof) to Employer.

 

9. Notices. All notices, demands or other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered in person, or
sent by United States mail, certified or registered, with return receipt
requested, if to you, addressed to you at your last residence address as shown
in the records of Employer, and if to Employer, addressed to the Chairman of
Employer at Employer’s principal office.

 

10. Governing Law and Jurisdiction. This Agreement, the legal relations between
the parties and any action instituted by any party arising under or in
connection with this Agreement, shall be governed by and interpreted in
accordance with the laws of the State of California.

 

11. Arbitration. Any dispute, controversy or claim arising out of or in respect
of this Agreement (or its validity, interpretation or enforcement), the
employment relationship or the subject matter hereof shall at the request of
either party be submitted to and settled by arbitration conducted at a mutually
convenient office of JAMS. Employer and you may agree on a retired judge from
the JAMS panel. If we are unable to agree upon a retired judge, JAMS will
provide a list of three available judges and each party may strike one. If two
of the three judges are stricken, the remaining judge will serve as arbitrator.
If two arbitrators remain, the first judge listed shall serve as arbitrator.
Employer and you agree that arbitration must be initiated within two years after
the claimed breach occurred and that the failure to initiate arbitration within
the two-year period constitutes an absolute bar to the institution of any new
proceedings related to such alleged breach. The aggrieved party can initiate
arbitration by sending written notice of any intention to arbitrate by
registered or certified mail to all parties and to JAMS. The notice must contain
a description of the dispute, the amount involved and the remedy sought. The
prevailing party in such proceeding will be entitled to the reasonable
attorneys’ fees and expenses of counsel and costs incurred by reason of such
arbitration.

 

12. Benefit of Agreement. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that you may not assign any interest in this
Agreement without the prior written consent of Employer.

 

13. Captions. Captions and paragraph heading used in this Agreement are for
convenience only and shall not be used in interpreting this Agreement.

 

14. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to your employment by Employer, and it expressly supersedes
any and all other agreements, either oral or written, relating thereto.

 

15. Severability. Should any provision of this Agreement for any reason be
declared invalid, void or unenforceable by a court of competent jurisdiction,
the validity and binding effect of any remaining portions of this Agreement
shall remain in full force and effect as if this Agreement had been executed
with such invalid, void or unenforceable provisions eliminated; provided,
however, that the remaining provisions still reflect the intent of the parties
to this Agreement.

 

16. Amendments. This Agreement may not be amended or modified except by a
written agreement signed by you, the Chairman of the Compensation Committee and
the Chairman of Employer. This Agreement and any amendment thereof may be
executed in counterparts.



--------------------------------------------------------------------------------

17. Non-Solicitation. You agree that for a period of one year after the
termination of employment you will not, except in the case of termination
pursuant to Section 6(b) hereof, directly or indirectly, call on any of the
customers of Employer for the purpose of soliciting or inducing any of such
customers to acquire (or providing to any of such customers) any product or
service provided by Employer, nor will you in any way, directly or indirectly,
as agent or otherwise, in any other manner solicit, influence or encourage such
customers to take away or to divert or direct their business to you or any other
person or entity by or with which you are employed, associated, affiliated or
otherwise related.

 

18. Employees. You agree that for a period of two years after the termination of
employment, you will not, except in the case of termination pursuant to
Section 6(b) hereof, directly or indirectly, disrupt, damage, impair, or
interfere with Employer’s business by soliciting, influencing, encouraging or
recruiting any employee of Employer to work for you or any other person or
entity.

We look forward to your continued successful association with us. In order to
confirm your agreement with and acceptance of the terms and conditions set forth
above, please sign and date one copy of this Agreement where indicated below and
return it to my office. The other copy is for your records.

Very truly yours,

 

/s/ Mitchell Lynn

Mitchell Lynn

Chairman of the Compensation Committee

 

/s/ Guillermo Bron

Guillermo Bron

Chairman of United PanAm Financial Corp.

I agree to the terms of employment set forth in this Agreement subject to
approval of the Board of Directors of United PanAm Financial Corp.

 

    /s/ Ray Thousand     4/18/06 Ray Thousand     Date



--------------------------------------------------------------------------------

EXHIBIT A

Bonus Calculations

GOALS

Annual Financial goals (“Plan”), including metrics based upon:

Pre Tax Profit

Annual Volume

Average Delinquency

Average Net Charge Off %

Shall be determined and mutually agreed and approved by Board of Directors. Such
Plan shall be finalized by January of each year for the following calendar year
and will reflect the same goals established for the rest of the organization.

BONUS

Bonus will be calculated as follows:

Year 1

25% of base salary if pre-tax profit of 85% of Plan is achieved and at least two
of the other three goals are met.

50% of base salary if pre-tax profit of 90% of Plan is achieved and all goals
are met.

75% of base salary if pre-tax profit of 95% of Plan is achieved and all goals
are met.

100% of base salary if pre-tax profit of 100% of Plan is achieved and all goals
are met.

The bonus calculation, including the amounts to be used for the goals as set
forth above, shall be mutually agreed upon in years 2 through 5 based on the
approved budget for Employer.

Attainment of goals/bonus assumes that there are no material changes in policy
by Employer that might materially affect or limit the Business Plan. If any
material changes in policy are made by Employer, and not concurred in by you,
then goals and bonus calculation will be adjusted accordingly upon mutual
agreement of the parties.

ADDITIONAL BONUS

Up to 20% of base salary as a discretionary bonus determined at the sole
discretion of the Board of Directors based upon criteria to be established by
the Compensation Committee at the beginning of each year of this Agreement.



--------------------------------------------------------------------------------

EXHIBIT B

Severance Compensation

Upon Termination Without Cause

Pursuant to 6(b)

If termination occurs during the first four years of the Term, the payment shall
be equal to twelve (12) months salary at the then current base salary, plus
prorated bonus through the date of termination.

If termination occurs in the fifth year, the amount paid shall be the actual
amount of base salary remaining to be paid to the end of the Term, plus prorated
bonus through the date of termination.